DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
This office action is in response to TD filed on and approved on 12/15/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming machine comprising a plurality of reels comprising a first group of a first plurality of reels and a second group of a different plurality of reels.  Starting an instance of a game wherein the reels are spun.  Determine symbols in the first plurality to determine if a predetermined symbol appears.  Determine a second set of symbols for the second plurality of reels and while the reels are still spinning to copy an instance of the first predetermined symbol to a corresponding column via a special character being animated to perform the task and then stop the second plurality of reels to display the second set of symbols.  The closest prior art of record, Anderson et al. (US Pub. No. 2011/0105218 A1), teaches a slot game comprising a plurality of instances of a symbol display area, including at least three, which include a plurality of reels which are used to display a determined plurality of symbols as a symbol outcome.  The game further comprises, upon the detection of a predetermined symbol, copying a predetermined symbol from one column to a corresponding column in another plurality of reels in another symbol display area.  However, Anderson and the other prior art of record lack teaching, anticipating, or making obvious all the functions above when taken as a combination.  Specifically the prior art lacks the feature of copying over the symbol during the spinning of the reels by having the symbols animated as going from one vertically stacked .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        12/21/2021